Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 1 of 12




       51009
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 2 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 3 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 4 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 5 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 6 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 7 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 8 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 9 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 10 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 11 of 12
Case 19-51009   Doc 5   Filed 07/30/19   Entered 07/30/19 14:15:52   Page 12 of 12
